EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Albert, on 3/12//2021.

2.	Claims 1, 6, 8, 11 and 15 of the instant application has been amended, claims 4, 5, 13, 14, 17 and 18 have been canceled, and claims 21-23 have been added based on the latest claims of record submitted by the Applicant on 3/12//2021, and they have been amended as follow:

1.	(Currently Amended)	A method for processing a network function (NF) component exception, wherein the method comprises:
	receiving, by an NF repository management function component, a registration request message from a second NF component, wherein the registration request message comprises an identifier of the second NF component and a set identifier of the second NF component;
	receiving, by the NF repository management function component, a registration request message from a third NF component, wherein the third NF component and the second NF component belong to a same NF component set, and the registration request message comprises an identifier of the third NF component and the set identifier;
	receiving, by the NF repository management function component, a discovery request from a first network element, wherein the discovery request comprises the set identifier of the second NF component to request an alternative NF component;
	finding, by the NF repository management function component, an identifier of a third NF component based on the set identifier of the second NF component
	sending, by the NF repository management function component, the identifier of the third NF component to the first network element to provide a service.

2.	(Previously Presented)	The method according to claim 1, wherein finding, by the NF repository management function component, the identifier of the third NF component based on the set identifier of the second NF component comprises:
	learning of, by the NF repository management function component based on the set identifier of the second NF component, an NF component set to which the second NF component belongs; and 
	selecting one or more NF components from the NF component set to which the second NF component belongs, wherein the one or more NF components include the third NF component.

3.	(Previously Presented)	The method according to claim 1, wherein the first network element is one of a first NF component, the second NF component, or an access network.

4.	(Cancelled)	

5.	(Cancelled)	

6.	(Currently Amended)	The method according to claim 1, further comprising:
	sending, by the first network element, the set identifier of the second NF component to the NF repository management function component, to request the alternative NF component;
	receiving, by the first network element, the identifier of the third NF component from the NF repository management function component; and
	determining, by the first network element, that the third NF component provides a service 

7.	(Previously Presented)	The method according to claim 6, further comprising:
	learning, by the first network element, that the second NF component cannot provide a service; and
	obtaining, by the first network element, the set identifier of the second NF component. 

8.	(Currently Amended)	The method according to claim 7, wherein obtaining, by the first network element, the set identifier of the second NF component comprises either:
	locally obtaining the set identifier of the second NF component; or
	receiving, by the first network element, a message from a user equipment, wherein the message carries the set identifier of the second NF component, and wherein the first network element obtains the set identifier of the second NF component carried in the message.

9.	(Previously Presented)	The method according to claim 6, wherein when the first network element is an access network, sending, by the first network element, the set identifier of the second NF component to the NF repository management function component comprises sending, by the access network, the set identifier of the second NF component to the NF repository management function component via an NF discovery management function, and
	wherein when the first network element is the access network, receiving, by the first network element, the identifier of the third NF component from the NF repository management function component comprises receiving, by the access network via the NF discovery management function, the identifier of the third NF component from the NF repository management function component.

10.	(Previously Presented)	The method according to claim 6, further comprising sending, by the second NF component, the identifier of the third NF component to an access network when the first network element is the second NF component.

11.	(Currently Amended)	A network function (NF) repository management function component, comprising:
	a memory storing instructions; and
	one or more processors in communication with the memory, wherein the one or more processors execute the instructions to: 
	receive a registration request message from a second NF component, wherein the registration request message comprises an identifier of the second NF component and a set identifier of the second NF component;
	receive a registration request message from a third NF component, wherein the third NF component and the second NF component belong to a same NF component set, and the registration request message comprises an identifier of the third NF component and the set identifier;
	receive a discovery request from a first network element, wherein the discovery request comprises the set identifier of the second NF component to request an alternative NF component;
	find an identifier of a third NF component based on the set identifier of the second NF component
	send the identifier of the third NF component to the first network element to provide a service.

12.	(Previously Presented)	The NF repository management function component according to claim 11, wherein the one or more processors execute the instructions to:
	learn of, based on the set identifier of the second NF component, an NF component set to which the second NF component belongs; and 
	select one or more NF components from the NF component set to which the second NF component belongs, wherein the one or more NF components include the third NF component.

13.	(Cancelled) 

14.	(Cancelled) 

15.	(Currently Amended)	A system, comprising:
	a first network element configured to: 
	learn that a second network function (NF) component cannot provide a service; 
	obtain a set identifier of the second NF component; and 
	send the set identifier of the second NF component to request an alternative NF component; and
	an NF repository management function component configured to: 
	receive a registration request message from the second NF component, wherein the registration request message comprises an identifier of the second NF component and the set identifier of the second NF component;
	receive a registration request message from a third NF component, wherein the third NF component and the second NF component belong to a same NF component set, and the registration request message comprises an identifier of the third NF component and the set identifier;
	receive the set identifier of the second NF component from the first network element; 
	find an identifier of a third NF component based on the set identifier of the second NF component, wherein the third NF component and the second NF component belong to a same NF component set; and 
	send the identifier of the third NF component to the first network element to provide a service.

16.	(Previously Presented)	The system according to claim 15, wherein the NF repository management function component is configured to find the identifier of the third NF component by:
	learning of, based on the set identifier of the second NF component, an NF component set to which the second NF component belongs; and 
	selecting one or more NF components from the NF component set to which the second NF component belongs, wherein the one or more NF components include the third NF component.

17.	(Cancelled) 

18.	(Cancelled) 

19.	(Previously Presented)	The system according to claim 15, wherein the first network element is configured to either:
	locally obtain the set identifier of the second NF component; or
	receive a message from a user equipment, wherein the message carries the set identifier of the second NF component, and wherein the first network element is configured to obtain the set identifier of the second NF component carried in the message.

20.	(Previously Presented)	The system according to claim 15, wherein the first network element is one of a first NF component, the second NF component, or an access network.

21.	(New)	The method according to claim 1, wherein context data of a user equipment is shared by the second NF component and the third NF component.

22.	(New)	The NF repository management function component according to claim 11, wherein context data of a user equipment is shared by the second NF component and the third NF component.

23.	(New)	The system according to claim 15, wherein context data of a user equipment is shared by the second NF component and the third NF component. 

Reasons for Allowance
3.	Claims 1-3, 6-12, 15, 16 and 19-23 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance:
A thorough review of the prior art fails to disclose or render obvious, “receiving, by an NF repository management function component, a registration request message from a second NF component, wherein the registration request message comprises an identifier of the second NF component and a set identifier of the second NF component; receiving, by the NF repository management function component, a registration request message from a third NF component, wherein the third NF component and the second NF component belong to a same NF component set, and the registration request message comprises an identifier of the third NF component and the set identifier; receiving, by the NF repository management function component, a discovery request from a first network element, wherein the discovery request comprises the set identifier of the second NF component to request an alternative NF component;.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456